Citation Nr: 0015552	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for aching joints, to 
include the hands and knees, as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to 
January 1993.  Additionally, it is noted that the evidence on 
file shows that the veteran served in the Southwest Asia 
theater from August 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the claim as not well grounded.  The 
Board notes that additional issues were denied by the July 
1998 rating decision, but that the veteran's Notice of 
Disagreement only addressed his joint pain claim.  
Accordingly, this is the only issue over which the Board 
currently has jurisdiction.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.302 (1999).


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater during 
the Persian Gulf War.

2.  VA medical records, identified as "Gulf War Clinic" 
notes show that the veteran is being treated for complaints 
of joint pain, to include the hands and knees.

3.  The veteran has alleged, and submitted supporting lay 
statements, that he has experienced aching joints ever since 
his service in the Persian Gulf War.

4.  No competent medical evidence has attributed the 
veteran's complaints of aching joints to a diagnosed illness.

5.  It is plausible that the veteran's aching joints may be 
due to an undiagnosed illness associated with his service in 
the Persian Gulf War.




CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
aching joints, to include the hands and knees, as due to 
undiagnosed illnesses is well grounded.  38 U.S.C.A. §§ 1117, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's upper and lower extremities were 
clinically evaluated as normal on his December 1988 
enlistment examination.  At the time of this examination, the 
veteran reported that he never experienced cramps in his 
legs, painful or "trick" shoulder or elbow, "[t]rick" or 
locked knee, lameness, nor bone, joint, or other deformity.  
However, he did report that he had experienced broken bones.  
Specifically, a broken collar bone at the age of three.  
While the service medical records show treatment for a back 
sprain in March 1989, there is no evidence of treatment for 
aching joints in the hands and knees.  On his October 1992 
expiration of term of service examination, the veteran's 
upper and lower extremities were clinically evaluated as 
normal.  At the time of this examination, the veteran 
reported that he never experienced cramps in his legs, 
painful or "trick" shoulder or elbow, "[t]rick" or locked 
knee, lameness, nor bone, joint, or other deformity.

The veteran's DD Form 214 reflects that he was awarded the 
Southwest Asia Service Medical with 2 Bronze service stars, 
and the Kuwait Liberation Medal, among other awards and 
citations.

In January 1993, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
service connection for a low back sprain, among other things.  
No mention was made of aching joints, to include the hands 
and knees.

The veteran underwent a VA general medical examination in 
March 1993.  At this examination, the veteran noted that he 
was treated for a deviated nasal septum and a low back strain 
during service, but made no mention of aching joints in the 
hands or knees.  Regarding the low back strain, it was noted 
that the veteran reported that he did not have any radiating 
pain, and that he had not had any bowel or bladder 
dysfunction.  Examination of the veteran shows no findings of 
aching joints, to include the hands and knees.

Service connection was granted for a low back disorder by a 
January 1994 rating decision.  A noncompensable (zero 
percent) disability rating was assigned, effective January 
11, 1993.

In a statement received by the RO in February 1997, the 
veteran reported, among other things, that he wished to file 
a claim for Persian Gulf syndrome to include aching joints.  
Later that same month, the RO sent a development letter to 
the veteran regarding the types of evidence he should submit 
regarding his Persian Gulf - related claim.

VA medical treatment records were subsequently obtained that 
covered a period from September 1993 to February 1994.  These 
records contain no pertinent findings regarding aching 
joints.

VA medical examinations conducted in March 1997, including an 
examination of the spine, contain no pertinent findings 
regarding the veteran's claim of service connection for 
aching joints.

The veteran subsequently underwent a VA general medical 
examination in April 1998.  The instructions for this 
examination note, in part, that the veteran had claimed 
service connection for joint pain due to an undiagnosed 
illness.  Accordingly, the examiner was requested to perform 
all necessary tests to rule in or out a diagnosis.  If the 
symptoms that were found were related to a diagnosed 
condition, the examiner was to specify.  Further, if it was 
not clinically found that there were objective indications of 
an undiagnosed condition, the examiner was to also specify.

At the April 1998 VA general medical examination, the 
examiner stated that the veteran's claims file was available 
for review and also hospital records.  It was stated that the 
veteran did have a Persian Gulf Registry examination in 1993, 
and that the veteran complained at that time of joint pains, 
among other things.  Further, it was noted that the veteran 
still complained of joint pains, although mostly his hands 
and knees were involved.  It was also noted that the veteran 
did not take prescribed medication, but did take Motrin about 
2-3 times a week for the joint pains.  On musculoskeletal 
examination, the veteran complained of pain in his knees, 
hands, and ankles.  The examiner found no external 
abnormality of the knees or ankles, no edema, and no 
deformity.  Moreover, both knees were found to give a full 
range of motion, as did the ankles.  There was no lateral 
instability of the knees, and Drawer sign was negative.  
Also, it was noted that the veteran was able to do a full 
knee bend, but that pain was felt in the left knee on full 
flexion.  The examiner found no deformity of the hands, and 
found the veteran to have normal movements on examination.  
For example, the veteran was able to touch the median palmar 
crease of his hand with his four fingers, and had full 
movement of the thumb.  The examiner also stated that the 
veteran had no pain in the knees or hands at the time of the 
examination.  Diagnoses from this examination included 
negative exam of both knees; negative exam of the hands, with 
a healed fracture right fifth metacarpal; and negative exam 
of the ankles.

VA X-rays were also taken in April 1998 of both the veteran's 
knee and hands.  Both the veteran's left and right knee X-
rays were found to be normal, with no significant 
abnormalities seen of the osseous or soft tissue structures.  
The X-ray of the left hand revealed no abnormalities of soft 
tissue.  However, there was a slight irregularity in the 
articular surface laterally of the second proximal phalanx at 
the second metacarpal joint.  It was stated that this might 
be related to old post-traumatic sequelae.  No other 
significant findings were seen of the joints.  Regarding the 
X-ray of the right hand, it was stated that the findings were 
consistent with an old fracture of the fifth metacarpal.  
There was slight residual deformity seen through the neck 
region.  Nevertheless, there was no significant arthritis 
seen there or elsewhere.  There were no other appreciable 
findings.

A Persian Gulf War Checklist is on file, dated in July 1998, 
which reflects that the veteran had verified service in the 
Southwest Asia theater from August 1990 to March 1991.  With 
respect to the issue of whether a Persian Gulf War registry 
examination was on file (if conducted) it was stated that 
this was not applicable.

In the July 1998 rating decision, the RO denied the veteran's 
claim of service connection for aching joints due to an 
undiagnosed illness as not well grounded.  The RO found that 
there was no record of joint pain as due to an undiagnosed 
illness showing a chronic disability subject to service 
connection.  

Following the July 1998 rating decision, VA medical records 
were added to the file which cover a period from May to 
November 1998.  These records are identified with the heading 
"Gulf War Clinic" notes.  Among other things, these records 
note that the veteran had joint pain, to include the knees 
and hands, for which he took Ibuprofen.  Records from 
November 1998 specifically note that there was no evidence of 
acute arthritis of the hands, wrists, or knees.  There was 
also no evidence of crepitus.  Nothing in these records 
attributes the veteran's aching joints to a diagnosed 
illness.

Also added to the file were lay statements from the veteran's 
mother and sister.  Both of them asserted that the veteran 
did not have any medical problems prior to his service in 
Southwest Asia, and that he had experienced pain and swelling 
in his joints ever since his return therefrom.  For example, 
his sister reported that the veteran used to play football 
with her and her husband prior to his service in Southwest 
Asia.  However, since his return, they had to take periodic 
breaks because the veteran's hands and knees would ache and 
swell.

It is noted that private medical records are also on file 
from the Lovelace Medical Center, and the University of New 
Mexico, but contain no pertinent findings regarding aching 
joints.

By statements dated in November 1999 and May 2000, the 
veteran's representative contended that the VA medical 
examination accorded to the veteran regarding his aching 
joints claim was inadequate.  Specifically, there was no 
opinion expressed by the examining physician regarding the 
cause of the veteran's joint pain.  Therefore, it was 
contended in the May 2000 statement that the case should be 
remanded for a new examination.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  The VA General Counsel's office 
(whose opinions are binding on the Board (See 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 19.5)), has held that compensation may 
be paid under 38 C.F.R. § 3.317 for disability which cannot, 
based on the facts of the particular veteran's case, be 
attributed to any known clinical diagnosis.  The fact that 
the signs or symptoms exhibited by the veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular veteran's 
case does not preclude compensation under section 3.317.  
However, service connection may not be presumptively 
established under 38 U.S.C.A. § 1117(a) for any diagnosed 
illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  See VAOPGCPREC 8-98. 

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded.  There must be evidence of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence (lay or 
medical) of the manifestation of one or more signs or 
symptoms of undiagnosed illness; evidence (medical or non-
medical) of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and evidence (lay or medical) of a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99.  In order to satisfy the second and fourth 
elements for a well-grounded claim, there must be "evidence 
that the illness cannot be attributed to any known diagnosis 
or, at minimum, evidence that the illness has not been 
attributed to a known diagnosis by physicians providing 
treatment or examination."  Id.; see also 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  With regard to the veteran's claims of entitlement 
to service connection for aching joints, to include the hands 
and knees, resulting from an undiagnosed illness, the Board 
finds that the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  There is clear evidence 
that the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf war.  There is also 
evidence of the manifestation of signs or symptoms of an 
undiagnosed illness.  Specifically, aching joints, to include 
the hands and knees, as shown by the VA Gulf War Clinic 
notes.  The report of the April 1998 VA general medical 
examination also reflect that the veteran presented 
complaints of pain and that pain was felt in the left knee on 
full flexion.  While the examiner's other findings indicate 
no objective evidence of pain in the joints, this does not 
change the fact that pain was noted in the left knee on range 
of motion testing, and the fact that the veteran is 
apparently being treated for aching joints by VA.

The Board also notes that the veteran's own statements, as 
well as those of his mother and sister, concerning non-
medical indicators may be sufficient to establish a well-
grounded claim if those indicators are reasonably capable of 
independent verification.  See 38 C.F.R. §3.317 and 
VAOPGCPREC 4-99.  Thus, it appears that the first three (3) 
requirements have been satisfied.

Various medical records on file, particularly the VA Gulf War 
Clinic records, tend to suggest a relationship between the 
veteran's complaints of aching joints and his tour of duty in 
the Persian Gulf.  Also, the veteran's aching joints have not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.   Further, lay and medical evidence 
of record indicates that such complaints of aching joints 
have persisted more than six months.  Thus, it appears that 
the veteran has made a prima facie showing under 38 C.F.R. § 
3.317 for a well-grounded claim.  However, it is unclear from 
the record whether history, physical examination, and 
laboratory studies have ruled out the existence of 
recognizable clinical entities which might be responsible for 
the veteran's complaints.  The Board is not permitted to use 
its own medical judgment as to such questions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a remand 
is warranted for an examination which addresses the etiology 
of the veteran's complaints, including their possible 
relation to any undiagnosed illness.

As an additional matter, the Board notes that the April 1998 
VA general medical examiner stated that the veteran had been 
accorded a Persian Gulf Registry examination in 1993.  With 
respect to this assertion, the Board also notes the examiner 
specifically stated that the veteran's claims file and 
hospital records were available for review.  However, the 
July 1998 Persian Gulf War Checklist indicated that no such 
examination was conducted.  While it is possible that the 
examiner was referring to the VA general medical examination 
conducted in March 1993, the Board finds that it may also 
indicate that there are other pertinent VA medical records 
from 1993 that are not on file.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive possession of those records, and the failure of 
the RO or the Board to consider any such records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  See also VAOPGCPREC 12-95.  The RO must 
ensure that all pertinent VA medical records from 1993 are 
obtained and placed in the claims folder.



ORDER

The claim of entitlement to service connection for aching 
joints, to include the hands and knees, as due to an 
undiagnosed illness is well grounded.  To this extent only, 
the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for aching 
joints.  After securing the necessary 
release, the RO should obtain those 
records that are not on file. Even if the 
veteran does not respond to the RO's 
request, the record should document 
follow-up regarding whether additional VA 
medical records are in existence from 
1993, to include a Persian Gulf Registry 
examination.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination to clarify the nature and 
etiology of his claimed Persian Gulf-
related undiagnosed illness, manifested 
by aching joints.  The claims folder 
should be made available to the examiner 
for review before the examination.  

The examiner should question the veteran 
in order to obtain all pertinent history 
concerning the claimed disorder.  All 
necessary tests and studies should be 
conducted as deemed appropriate by the 
examiner.  The date of onset of the signs 
and symptoms of the claimed disability 
should be noted.  The examiner should be 
requested to provide a diagnosis for the 
claimed disability, if possible and, if 
not feasible, the examiner should so 
state.  In any event, the examiner should 
identify all objective indications of 
chronic disability.  The examiner is 
further requested to provide an opinion 
concerning the etiology of any joint pain 
found to be present, to include the 
likelihood that the disability had its 
onset in or is otherwise related to the 
veteran's period of active service.  The 
examiner should also comment on whether 
any manifestations noted are the result 
of any disorder originating in service, 
based on the examiners' review of the 
claims file, or whether any such 
manifestations are related to an 
intercurrent or superseding injury or 
disability.  The rationale for all 
opinions expressed should be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



